Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 1, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  128880 & (85)(86)(88)(91)                                                                            Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  COUNTY OF CRAWFORD and COUNTY OF 	                                                                                  Justices
  KALKASKA,

           Plaintiffs-Appellants, 

  v       	                                                         SC: 128880      

                                                                    COA: 254180       

                                                                    Otsego CC: 02-010014-CZ 

  COUNTY OF OTSEGO,

             Defendant-Appellee. 

  _________________________________________/

         By order of December 28, 2005, the application for leave to appeal the May 3,
  2005 judgment of the Court of Appeals was held in abeyance pending the decision in 46th
  Circuit Trial Court v Crawford County (Docket No. 128878). On order of the Court, the
  case having been decided on July 28, 2006, 476 Mich 131 (2006), the application is again
  considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we
  VACATE in part the judgment of the Court of Appeals and we REMAND this case to the
  Court of Appeals, which shall hold this case in abeyance pending its decision on remand
  in 46th Circuit Trial Court v Crawford County (Court of Appeals Docket Nos. 246823,
  248593 and 251390). After 46th Circuit Trial Court v Crawford County is decided on
  remand, the Court of Appeals shall reconsider whether Otsego County is entitled to
  reimbursement for any attorney fees paid on behalf of the 46th Circuit Trial Court. In all
  other respects, leave to appeal is DENIED, because we are not persuaded that the
  remaining questions presented should be reviewed by this Court.

         The motions for immediate consideration and for peremptory reversal are
  DENIED. The remaining motions for miscellaneous relief are GRANTED. A public
  question being involved, and in light of the relationships between the parties, no costs are
  awarded.

         KELLY, J., would deny leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 1, 2006                    _________________________________________
         d1025                                                                 Clerk